DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed November 11, 2021 is acknowledged and has been entered.  Claims 206-209, 213, 219-223, 233, 235, 250, and 258 have been canceled.  Claims 201-203, 205, 210, 214, 217, 218, 224-232, 234, 236-238, 247, 249, 251-253 have been amended.  Claims 259-262 have been added.

2.	 As before noted, Applicant has elected the invention of Group I, claims 201-238, drawn to a method of treatment.
	Additionally, Applicant has elected the species of the invention in which the T cells specifically recognize and bind an antigen, the subject and/or the cancer comprises a population of cells resistant to inhibition by an inhibitor of a TEC family kinase that is administered to the subject, the subject and/or the cancer comprises one or more mutations in a nucleic acid encoding PLCgamma2 and more particularly a substitution mutation at position 665 (R665), the cancer is a B cell malignancy or more particularly DLBCL, the antigen is not CD22, but is CD19, and the TEC family kinase is BTK.

3.	Claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 are pending in the application and have been examined.

Information Disclosure Statement
4.	The information disclosure filed November 11, 2021 been considered.  An initialed copy is enclosed.

Election/Restriction
5.	As before noted, the restriction and election requirement set forth in the Office action mailed March 3, 2021 has been withdrawn in part so as to rejoin the elected 

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2017/060060), namely November 3, 2017.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 11, 2021.

Claim Objections
8.	According to claim 203 the mutation in the nucleic acid encoding BTK “comprises” a substitution at position C481.  Presumably this means the mutation is a substitution at position C481 and therefore it is suggested that claim 203 be amended to the mutation is a substitution at position C481.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 218 and 248 are rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 218, which depends from claims 215, is drawn to the method of claim 201, wherein, at or prior to the initiation of administration of the composition comprising the T cells and the initiation of administration of ibrutinib, the subject has failed treatment with, relapsed remission, with or become refractory to, a previous treatment with ibrutinib.  Claim 201 however recites, “the subject has cancer that is resistant to ibrutinib” or “at the time of the initiation of administration in (1) [i.e., the administration of the composition comprising the T cells] and at the time of the initiation of administration in (2) [i.e., the administration of ibrutinib], the subject has relapsed following remission after a previous treatment with, or been deemed refractory to a previous treatment with ibrutinib”.  A proper dependent claim must further limit each and every embodiment of the preceding claim, but in this instance it does not appear that claim 218 satisfies that requirement and it is not clear why it should be regarded as a proper dependent claim, which further limits the subject matter of the preceding claim since it appears the subject to whom claim 118 is drawn is the same as the subject to whom claim 201 is directed and because the steps taken in practicing the invention do not appear different.  
Claim 248 is drawn to the method of claim 201, wherein the previous treatment was a previous treatment with ibrutinib.  In both instances, the only previous treatment to which a preceding claim refers is a previous treatment with ibrutinib.1  A proper dependent claim must further limit each and every embodiment of the preceding claim.  Claim 248 
	It is suggested these issues be remedied by canceling claims 218 and 248.
	
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 13 of the amendment filed November 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 are indefinite for the following reasons:
	(a)	According to claim 201 the CAR comprises “signaling domains” of human 4-1BB or human CD28 and human CD3 zeta, but what portions of 4-1BB, CD28, and CD3 constitute these domains and what signals are transduced by these domains?  If it is not apparent which portions of 4-1BB, CD28, and CD3 constitute the “signaling domains” of which the CAR is comprised and especially if it is not clear what signals are transduced by these domains then how is it that it can be determined which domains are those that are to be used in constructing the CAR?
Here it seem pertinent to remind Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that 
	It is suggested that this issue may best be remedied by amending claim 214 to recite limitations that each of the different signaling domains is a polypeptide comprising a particular amino acid sequence.  For example, it suggested that claim 201 be amended to recite the limitation of claim 260 (i.e., wherein the transmembrane domain comprises the amino acid sequence of SEQ ID NO: 8 or SEQ ID NO: 9).  
	(b)	 Claim 210 recites the limitation, “the costimulatory signaling region”, but the preceding claim makes no reference to a costimulatory signaling region, per se,2 and it is therefore unclear to which costimulatory signaling region claim 210 is directed.
(c)	Claim 214, which depends from claim 201, recites the limitation, “the costimulatory signaling region”, but the preceding claim makes no reference to a costimulatory signaling region, per se,3 and it is therefore unclear to which costimulatory signaling region claim 214 is directed.
(d)	According to claim 236, in one embodiment, the method comprises administering a lymphodepleting chemotherapy 2-7 days before the administration of the composition of T cells, but according to another embodiment the subject is a subject that has received a lymphodepleting chemotherapy prior to administration of the composition comprising T cells and with regard to the latter embodiment it cannot be ascertained if the administration of the lymphodepleting chemotherapy is part of the invention, or not, and, if so, when the lymphodepleting chemotherapy must have been administered (prior to the administration of the composition of cells).  Might it have been administered a long time before administration of the composition comprising T cells or must it be administered just prior to the administration of the composition comprising T cells, such that the subject is or remains lymphodepleted?  Is the step of administering the lymphodepleting chemotherapy to the subject a step that is taken by the practitioner of the claimed invention or might someone else other than the practitioner have taken this step while not 
	(e)	Claim 237 is indefinite because the claim recites the limitation, “wherein T cells of the composition comprising T cells administered to the subject concurrently with or after administering ibrutinib to the subject”.  The language of the preceding claim does not support or provide antecedent basis for the recitation of this limitation.  To be clear, claim 201 makes no reference to a step by which ibrutinib is administered to the subject concurrently with or after the administration of the composition of T cells.  It is only according to claim 224 that the method according to claim 201 is practiced by administering ibrutinib to the subject concurrently with or subsequently to the initiation of administration of the composition of T cells. 
	(f)	Claim 238 recites, “wherein the method reduces tumor burden in a subject to a greater degree when the composition comprising T cells is administered to the subject concurrently with or after administering ibrutinib in the absence of ibrutinib”.  What does this mean?  There appears to an omission of a necessary conjunction or a word such as “than”, which is customarily used to introduce the second element in a comparison.  It would seem that the claim requires a comparison between the reduction in tumor burden in a subject when the composition is administered to the subject concurrently with or after the administration of ibrutinib but due to the omission fails to clearly recite with what the comparison is made.  Nevertheless, it is unclear to which “subject” the claim is directed.  It the subject to whom the claim is directed the same subject to which the preceding claim is directed?  If so, then, it is suggested that claim 238 be amended to recite “the” subject (as opposed to “a” subject in line 2).  Then, if the claim is intended to require a comparison between the reduction of tumor burden in the subject following the administration of both the composition comprising T cells and ibrutinib (either concurrently or not) and the reduction of tumor burden in the subject following the administration of the composition comprising T cells alone, it must be asked: when would the latter ever be determined since according to claim 201 the method comprises administering both the composition comprising T cells and ibrutinib to the subject?
	(g)	Claim 249 is indefinite because the claim depends from a canceled claim (i.e., claim 206).       
	(h)	With further regard to claim 251 the claim is indefinite because it requires 
	(i)	Claim 254, which depends from claim 201, recites the limitation, “the dose”.  The preceding claim makes no reference to a dose and it is therefore not clear to which dose claim 254 is directed.  Notably it is only according to claim 234 that the composition comprising T cells is administered as a dose.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 

While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	Claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Beginning at page 18 of the amendment filed November 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are directed to a method of treatment of a cancer in a subject, said method comprising administering to the subject ibrutinib and a composition comprising genetically engineered T cells expressing a recombinant chimeric antigen receptor (CAR) comprising an extracellular domain comprising an antibody or an antigen binding fragment thereof that specifically binds to CD19, a transmembrane domain, and an intracellular domain comprising a signaling domain of human CD3 zeta and an intracellular signaling domain of CD28 or 4-1BB. 
To begin, whereas the claims were previously directed to a T cells that specifically 
Turning to other issues, as previously explained, without improperly reading limitations into the claims, the CAR expressed by the genetically engineered T cells administered to the subject, unless explicitly defined by the specification, is whatever the claims indicate.5  So, for example, while according to claim 260 the CAR comprises an a transmembrane domain comprising the amino acid sequence of SEQ ID NO: 8 or SEQ ID NO: 9, the CAR according to claim 201, for example, need not comprise either one of these transmembrane domains; and yet as explained in the preceding Office action no one element of a conventional CAR, which typically comprises an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.  Indeed, as previously noted, even the transmembrane domain, which admittedly might once have been regarded to J. Immunol. 2010 Jun 15; 184 (12): 6938-49), which describes a study in which it was found unexpectedly that CARs containing the CD3 transmembrane domain form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract). Accordingly it is again submitted that it is reasonable to question whether a CAR such as that to which claim 201 is directed, which might comprise any given “transmembrane domain” and which need not comprise a spacer or stalk region such as an immunoglobulin hinge domain, will function as it should. 
Then, even though the CAR to which claim 201 is directed is a CAR comprising most6 of the customary elements of a conventional CAR, namely an extracellular domain comprising an antigen binding moiety (e.g., an antibody or antigen binding fragment thereof), a transmembrane domain, and an intracellular signaling domain, none of the elements of the CAR is defined by the majority of the claims or even by the specification (disclosure) to have a particular structure or even a particular function.  For example, according to claim 201, the CAR comprises “a signaling domain” of human CD3 zeta, but what is this?  It is not clear what portion of human CD3 is deemed to constitute the “signaling domain” of which the CAR that is to be used in practicing the claimed invention is comprised.  Similarly it is not clear what portions of CD28 and 4-1BB, which may not even be human polypeptides, are those that are to be used in constructing the CAR that is expressed by the genetically engineered T cells to be administered to the subject so as to treat a cancer in the subject.  It is only according to claim 261 that the intracellular domain of the CAR comprises a signaling domain of human CD3 zeta comprising the amino acid sequence of any of SEQ ID NOs: 13, 14, and 15 or according to claim 262 that the CAR comprises an intracellular signaling domain of a CD28 polypeptide, which comprises SEQ ID NO: 10 or SEQ ID NO: 11, or an intracellular signaling domain of a 4-1BB polypeptide, which comprises SEQ ID NO: 12.  Otherwise (e.g., according to claim , CD28, and 4-1BB are those that are suitably used to produce a CAR that is used to create genetically engineered T cells that are effectively used to treat the cancer in the subject.  
Even so, as the prior Office action expressly stated, it is not suggested that the claims be amended to recite a limitation requiring the “signaling domain” to have a functional characteristic, such that a portion of a CD28 polypeptide having such a function might be determined by empirical testing.  The issue here is not whether or not it might be possible to do practice the claimed invention after performing additional experiments, but rather whether or not the disclosure provides such a clear and particular description of the claimed subject matter that when given benefit of the disclosure the skilled artisan could immediately envisage, recognize or distinguish at least a substantial number of the plurality of structurally and functionally disparate CARs to which the claims are directed and would appreciate that Applicant had at the time of this application was filed possession of the claimed invention.  Furthermore, as noted in the preceding Office action, even if the claims were to recite the “signaling domain” has a particular function, because members of the each of the pluralities of signaling domains of CD3, CD28, and 4-1BB to which the claims refer need not have any particular structure or share any particularly identifying structural features, which correlate with the recited function, it would still not be possible to immediately envisage, recognize or distinguish at least a substantial number of each plurality from others.  
Again, Applicant is reminding that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  So, even though according to the disclosure in paragraph [0363] of the specification, for example, the signaling domain of human CD3 of which the CAR is comprised may comprise, for example, the amino acid sequence of SEQ ID NO: 13, the CAR according to claim 201, for example, need not comprise such an intracellular signaling domain.  Even then, it is not apparent how or why such a domain is to be regarded as representative of the claimed plurality of “signaling domains”, especially since the domain might have either an activating or an inactivating function.  It is also evident that an intracellular signaling domain comprising, for example, the amino acid sequence of SEQ ID NO: 13 is not reasonably regarded as representative of the genus as a whole since according to the disclosure in paragraph [0363] the intracellular signaling domain is a structural variant of the intracellular signaling domain of SEQ ID NO: 13, which, for example, might comprise an amino acid sequence that is only 85% identical to SEQ ID NO: 13; and yet the specification fails to describe which amino acids within the sequence are those that are substituted by other amino acids without detriment to its function.  In fact because it is not clear what function the intracellular signaling domain of SEQ ID NO: 13 and its variants, which are suitably used, must actually have, then, it would not even be possible to screen a plurality of the variants to identify those that are used in place of the intracellular signaling domain of SEQ ID NO: 13.  Even so, it is generally understood that due to the unpredictable nature of the art, the consequence of structural variations must be determined empirically; and therefore it is submitted that the claims in large part only serve to bid the artisan of skill in the art to complete the invention process by discovering just how the claimed CARs are to be constructed.   
Turning again to further address the “transmembrane domain”, which while according to claim 260 comprises SEQ ID NO: 8 or SEQ ID NO: 9, the claimed CAR need not comprise such a transmembrane domain and in fact according to the specification, whatever it may be, it is not necessarily the transmembrane domain of any known transmembrane protein (e.g., CD28) since it might instead be a structural variant of a 7 but as previously noted it is not very likely that any and all “transmembrane domains” are suitably used to produce the claimed CAR, at least not if it is to be used as intended.  Although it is presumed that whatever it is it must span the plasma membrane of a cell it is not evident which polypeptides will or will not be found suitable, especially since it is well known that different transmembrane domains are not reasonably considered equivalents. This is, for example, because while some transmembrane domains traverse the membrane only once, others traverse the membrane multiple times.
Once again, no one element of the CAR may be taken for granted because each domain has been determined to play some role in determining the function of the CAR and no one element, including the transmembrane domain, is purely structural.  As mentioned above, this position is supported by the teachings of Bridgeman et al. (supra), but this position is further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with 8  Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary regardless of its structure; and accordingly since the claims are drawn to a plurality of structurally disparate CARs comprising, for example, any given “transmembrane domain”, but not necessarily a hinge, it is submitted that the description of the exemplary CAR by this application should not be regarded as sufficient to adequately describe with the requisite clarity and particularity at least a substantial number of members of the claimed genus of structurally disparate CARs.   
	As before noted, the specification suggests that another essential component of a CAR, which the claimed CAR presently lacks, is a hinge region and a spacer region.9  Thus, it is entirely reasonable to question whether a T cell expressing a CAR lacking such a region will function as necessary if it is to be used to treat cancer.  Again, no one element of the conventional CAR, typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural and so it is entirely reasonable to question whether any given “CAR” according to the claims, which may well lack a hinge domain (presumably functioning as a spacer), will function as it should.  If this portion of the “CAR” to which the claims are directed, which is presumably positioned to function as a spacer, is any protein or portion thereof, it might not function as does the exemplary CAR since, for example, according to Ma et al. (Prostate. 2004 Sep 15; 61 (1): 12-25) the presence and nature of the hinge/spacer region may affect the functionality of the CAR.10  This position is further supported by the teachings of Hudecek et al. (supra).  So, once again, it is submitted that the results of such studies (as reported by Ma et al. and Hudecek et 
Applicant is reminded possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of “intracellular signaling domains”, which have substantially disparate structures and functions, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed. 
With further regard to the issue addressed above with regard to the “intracellular signaling domain”, from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of 

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In addition Applicant is reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the composition of genetically engineered T cells expressing a CAR that specifically binds to CD19, which is administered to the subject in combination with ibrutinib in order to treat a cancer in the subject, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, for the reasons provided herein, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

15.	Claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 21 of the amendment filed November 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:

The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  Among these reasons, not least of which, is that the specification contemplates the use of a CAR comprising signaling domains of CD3 zeta, CD28, and 4-1BB, which according to the disclosure may be structural variants of known domains (e.g., according to the disclosure in paragraph [0363] the intracellular signaling domain is a structural variant of the intracellular signaling domain of SEQ ID 11 and therefore it is submitted that the claims in large part only serve to bid the artisan of skill in the art to complete the invention process by discovering just how the claimed CARs are to be constructed. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice12), it cannot be practiced without undue experimentation.
In some cases, given the nature of the claimed invention, and the lack of adequate written description thereof by the specification, it is submitted that the specification does little more than state a hypothesis (e.g., any given intracellular signaling domain may be suitably used to construct a functioning CAR that confers upon a T cell expressing the See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	Claims 201, 205, 210, 214-218, 224, 227-232, 234, 236-238, 247-249,13 251-257, and 258-262 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20210177896-A1 in view of Turtle et al. (J. Clin. Invest. 2016 Jun 1; 126 (6): 2123-38; electronically published April 25, 2016). 
As noted above, because claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure the claims do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed.  As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So then because claims 201-205, 210, 214-218, 224-232, 234, 236-238, 247-249, 251-257, and 259-262 are rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2017/060060), namely November 3, 2017.
	U.S. Patent Application Publication No. 20210177896-A1 (Porter et al.) teaches a  (see, e.g., paragraphs [0299], [0323], and [0458]).  Porter et al. teaches the CAR also  comprises an amino acid sequence that is identical to SEQ ID NO: 15 (as set forth by the instant application); see, e.g., Table 2 and SEQ ID NO: 42.  Porter et al. teaches the intracellular signaling domain of human CD28 comprises an amino acid sequence that is identical to SEQ ID NO: 10 (as set forth by the instant application); see, e.g., SEQ ID NO: 1317.  Porter et al. teaches the intracellular signaling domain of human 4-1BB comprises an amino acid sequence that is identical to SEQ ID NO: 12 (as set forth by the instant application); see, e.g., SEQ ID NO: 16.  Porter et al. teaches the B cell malignancy may be one in which a cytogenetic abnormality has occurred (e.g., a deletion in the short arm of chromosome 17 (del(17p) or a mutation in the immunoglobulin heavy-chain variable-region (IgVH) gene) (see, e.g., paragraph [0969]).  Porter et al. teaches the subject is preconditioned for the treatment with the CAR T cells using lymphodepleting chemotherapy comprising cyclophosphamide and/or fludarabine (see, e.g., paragraphs [0076], [0082], [0083], and [0088], and [0768]).  Porter et al. teaches the lymphodepleting chemotherapy is administered 2-7 days prior to the administration of the composition comprising CAR T cells (i.e., Porter et al. discloses the lymphodepleting chemotherapy ends 1-4 days (e.g., 1, 2, 3, or 4 days) prior to infusion of the CAR T cells); see, e.g., paragraph [1037]. Porter et al. teaches fludarabine is administered at a dosage of about 10-50 mg/m2 and cyclophosphamide is administered at a dosage of about 200-300 mg/m2 (see, e.g., paragraph [0968]).  Porter et al. teaches fludarabine and cyclophosphamide are administered daily for three days (see, e.g., paragraph [1043]).  Porter et al. teaches the combination of therapeutic agents is administered concurrently or any order (see, e.g., paragraph [0430]).  Porter et al. teaches the therapeutic agents are administered repeatedly (see, e.g., paragraph [0305], [1054], and [1221]).  Porter et al. teaches ibrutinib is administered to the subject at a dose of about 250 mg, 300 mg, 350 mg, 400 mg, 420 mg, 440 mg, 460 mg, 480 mg, 500 mg, 520 7 to 5 x 108 (see, e.g., paragraphs [0057] and [0058]).  Porter et al. teaches additional doses of the CAR T cells may be administered (see, e.g., paragraphs [0053]-[0056]).  Porter et al. teaches the CAR T cells may be engineered to express a detectable truncated human EGFR polypeptide, which lacks signaling capacity but retains the epitope that is recognized by molecules capable of inducing ADCC (antibodies) (see, e.g., paragraph [0680]).  Porter et al. teaches that should it become necessary it is possible to administer to the subject the anti-human EGFR antibody Cetuximab, which mediates ADCC and is capable of causing the subsequent depletion of the CAR T cells expressing the truncated EGFR polypeptide (see, e.g., paragraphs [0679] and [0680]).  Porter et al. teaches the combination therapy produces additive effects and that the CAR T cells are administered at a dose and/or using a schedule, as described, together with the B-cell inhibitor (e.g., ibrutinib) such that the latter enhances the activity of the CAR T-cells (see, e.g., paragraph [0430]).    
	Porter et al. appears to be silent as to the ratio of CD4+ T cells to CD8+ T cells that are administered to the subject.
	This deficiency is remedied by the teachings of Turtle et al.
	Turtle et al. teaches prior work suggested that “[synergistic] enhancement in potency could be achieved by infusion of a defined ratio of CD19 CAR–T cells derived from CD8+ TCM cells and CD4+ T cells” (TCM cells are central memory T cells) and according Turtle et al. discloses that a phase I/II clinical trial in patients with refractory B-ALL was initiated in which CD8+ and CD4+ T cell subsets were separately modified to express a CD19-targeted CAR incorporating 4-1BB and CD3 signaling domains and administered to subjects in a formulation comprising a defined ratio of CD4+:CD8+ CAR–T cells following lymphodepletion; see entire document (e.g., page 2124).  In particular Turtle et al. teaches a formulation contained a 1:1 ratio of CD4+:CD8+ CAR–T cells could be used to achieve clinical remission (see, e.g., pages 2133 and 2134).  Turtle et al. +:CD8+ ratio (page 2134).
	Accordingly, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method taught by Porter et al. by administering to the subject a cell product containing a uniform 1:1 ratio of CD4+:CD8+ T cells.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so because according to Turtle et al. synergistic enhancement in potency of such treatments may be achieved by infusion of a defined ratio of CD19 CAR–T cells derived from CD8+ TCM cells and CD4+ T cells and because Turtle et al. demonstrates that a formulation containing a 1:1 ratio of CD4+:CD8+ CAR–T cells may be used to achieve clinical remission. 
	With regard to claim 205, which recites, “at the time of the initiation of administration of the composition comprising T cells and the initiation of administration of ibrutinib, the subject exhibited a response less than a complete response (CR) following a previous treatment for at least 6 months with ibrutinib”, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method suggested by Porter et al. and Turtle et al. to treat cancer in a subject that after a course of treatment with ibrutinib lasting at least 6 months exhibited less than a complete response.  Although Porter et al. is silent as the duration of the prior treatment of the cancer in the subject with ibrutinib, because Porter et al. suggests the treatment with the combination of the CAR T cells and ibrutinib is initiated after finding the subject has experienced a relapse following remission resulting from a prior treatment with ibrutinib, it is submitted that it would have been obvious to treat the subject using the method suggested by the prior art without regard to the duration of the prior treatment.
	With regard to claims 224 and 226, although Porter et al. does not expressly teach the administration of Ibrutinib is continued from the point in time that the composition comprising T cells is administered to the subject until a complete response or clinical remission is achieved, it is submitted that it nevertheless would have been prima facie 
	With regard to claim 237, absent a showing of any unobvious difference, the method suggested by the prior art is deemed the same as the claimed invention and accordingly the practice of the method suggested by the prior must cause the same effects as the practice of the claimed invention.  Therefore it is fully expected that the practice of the invention suggested by the prior art, wherein the CAR T cells of the composition thereof, which are administered to the subject concurrently with or after the administration of ibrutinib to the subject, will exhibit relatively increased levels of expansion and persist for longer periods of time when compared to the same cells administered in the absence of ibrutinib.  Notably Porter et al. expressly teaches the method provides for the infusion of CAR T cells that exhibit relatively increased expansion and prolonged persistence in the subject (see, e.g., paragraphs [0671], [0741], [0802], [0844], [0845], [0879], [1110], and [1067]).  Then, because the method is materially and manipulatively indistinguishable from the claimed invention, it cannot fairly be argued that the results of practicing the claimed invention should differ from those that are achieved in practicing the claimed invention.14

20.	Claims 201-204 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20210177896-A1 and Turtle et al. (J. Clin. Invest. 2016 Jun 1; 126 (6): 2123-38; electronically published April 25, 2016), as applied to claims 201, 205, 210, 214-218, 224, 227-232, 234, 236-238, 247-249, 251-257, and 258-262 above, and further in view of Ruella et al. (Clin. Cancer Res. 2016 Jun 1; 22 (11): 2684-96; electronically published January 27, 2016) and Dubovsky et al. (Blood. 2013 Oct 10; 122 .
Each of U.S. Patent Application Publication No. 20210177896-A1 (Porter et al.) and and Turtle et al. teaches that which is set forth in the above rejection of claims 201, 205, 210, 214-218, 224, 227-232, 234, 236-238, 247-249, 251-257, and 258-262 under 35 U.S.C. 103 but neither expressly teaches the cancer cells in the subject express a mutated BTK polypeptide or a mutated PLC2 polypeptide.
This deficiency is remedied by the teaching of Ruella et al. and Dubovsky et al.  
Ruella et al. teaches that despite the fact that cancer patients treated with ibrutinib may relapse as consequence of acquired BTK mutations that impair ibrutinib binding15 and/or activating mutations of the enzyme PLC2 that result in constitutive BTK-independent cell signaling, there is a sound clinical rational for treating or continuing to treat cancer patients using the BTK Inhibitor Ibrutinib and particularly when the patients are being treated using anti-CD19 CAR T cells (see entire document; e.g., the abstract).  This is because Ruella et al. found that the combination of Ibrutinib and CD19-specific CAR T cells is used with relatively greater effectiveness, improving the response that is achievable by treating patients with the CAR T cells (see, e.g., the abstract; and pages 2684, 2685, and 2695). 
	Dubovsky et al. teaches that despite the fact that malignant B cells may become insensitive to treatment with ibrutinib due to rise of cells expressing mutated BTK polypeptides16, their studies reveal that ibrutinib is also an inhibitor of ITK and that acts to inhibit activation of Th2 cells after TCR stimulation, so as to polarize or skew the development of T cells in the subject toward the production of Th1 cells; see entire document (e.g., the abstract; and page 2540).  Moreover Dubovsky et al. teaches that due to its inhibition of ITK, ibrutinib treatment provides a selective advantage to Th1 and CD8+ cytotoxic T cells (see, e.g., page 2542).  Dubovsky et al. discloses that ibrutinib is used to achieve beneficial clinical effects when used to treat any number of different diseases and validates the effectiveness of the treatment by performing experiments Listeria monocytogenes infection (see, e.g., pages 2540 and 2548).  
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the treatment method of Porter et al. to treat a subject having a relapsed or refractory B cell malignancy following prior treatment with Ibrutinib by administering to the subject the disclosed combination of a composition comprising CD19-specific CAR T cells and Ibrutinib.  This is because according to Ruella et al. treatment of subjects receiving CD19-specific CAR T cells is improved when the CD19-speciifc CAR T cells are administered in combination with Ibrutinib and because according to Dubovsky et al. ibrutinib treatment skews developing T cells toward a Th1 profile and provides a selective advantage to Th1 and CD8+ cytotoxic T cells.  It follows that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more effectively treat the subject having a relapsed or refractory B cell malignancy.

21.	Claims 201 and 262 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20210177896-A1 and Turtle et al. (J. Clin. Invest. 2016 Jun 1; 126 (6): 2123-38; electronically published April 25, 2016), as applied to claims 201, 205, 210, 214-218, 224, 227-232, 234, 236-238, 247-249, 251-257, and 258-262 above, and further in view of U.S. Patent Application No. 20170210811-A1.
	Claims 201 and 262 are herein drawn to the method according to claim 262 in which the intracellular signaling domain of CD28 comprises an amino acid sequence that is identical to SEQ ID NO: 11 (as set forth by the instant application).
Each of U.S. Patent Application Publication No. 20210177896-A1 (Porter et al.) and Turtle et al. teaches that which is set forth in the above rejection of claims 201, 205, 210, 214-218, 224, 227-232, 234, 236-238, 247-249, 251-257, and 258-262 under 35 U.S.C. 103 but neither the CAR comprises an intracellular signaling domain of CD28 comprising an amino acid sequence that is identical to SEQ ID NO: 11 (as set forth by the instant application).
This deficiency is remedied by the teaching of U.S. Patent Application No. 20170210811-A1.

	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the treatment method suggested by Porter et al. and Turtle et al. using engineered T cells expressing a CAR comprising an intracellular signaling domain comprising the intracellular signaling domain of a human CD28 polypeptide, which comprises an amino acid sequence that is identical to SEQ ID NO: 11.  This simply because Wong et al. teaches a CAR comprising such an intracellular signaling domain is effectively used in a clinical setting to treat cancer.


Conclusion
22.	No claim is allowed.


23.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Turtle et al. (J. Clin. Oncol. 2017 Sep 10; 35 (26): 3010-20; electronically published on July 17, 2017) teaches treating relapsed or refractory CLL with a combination of CAR T cell therapy and ibrutinib, wherein the cancer has become refractory to prior ibrutinib treatment.
	Fraietta et al. (Blood. 2016 Mar 3; 127 (9): 1117-27) teaches Ibrutinib treatment enhances CAR T-cell engraftment and efficacy in treating leukemia. 
	Sidaway (Nat. Rev. Clin. Oncol. 2016 Apr; 13 (4): 204; electronically published February 16, 2016) teaches Ibrutinib supercharges CAR T cells as suggested by evidence indicating that mice that received the combination of ibrutinib and CD19-specific CAR T cells had significantly improved CAR T-cell engraftment and significantly increased overall survival.
	Long et al. (J. Clin. Invest. 2017 Aug 1; 127 (8): 3052-34) teaches Ibrutinib 
	Podhorecka et al. (Oncotarget. 2017 May 23; 8 (21): 34661-9) teaches a significant decrease in T regulatory cells in CLL patients treated with ibrutinib, which should lead to an enhanced rejection of tumor cells by the immune system.
	Patel et al. (Clin. Cancer Res. 2017 Jul 15; 23 (14): 3734-43; electronically published December 29, 2016) teaches a comparison of Acalabrutinib with Ibrutinib in treating CLL cells.
	Each of U.S. Patent Application Publication Nos. 20190388471-A1, 20180140602-A1, 20160362472-A1, 20150283178-A1, and 20190292238-A1 teaches treating relapsed or refractory B cell malignancies with a combination of CAR T cell therapy and ibrutinib, wherein the cancer has become refractory to prior ibrutinib treatment.
	U.S. Patent Application Publication No. 20200016199-A1 teaches treating relapsed or refractory B cell malignancies with a combination of CAR T cell therapy and ibrutinib, wherein the cancer has become refractory to ibrutinib treatment alone.
	Although not prior art, each of U.S. Patent Application Publication Nos. 20210223248-A1 and 20210213063-A1 teaches concurrent administration of ibrutinib and CD19-specific CAR-T cells could improve outcomes of CAR-T cell immunotherapy in pre-treated leukemia and lymphoma patients who partially responded to prior treatment with ibrutinib or experienced relapse following remission induced by prior treatment with ibrutinib.
	U.S. Patent Application Publication No. 20210161959-A1 teaches MCL patients who were previously treated with ibrutinib had a more pronounced response to anti-CD19 CAR T cell therapy as compared to patients previously treated with acalabrutinib and accordingly teaches a method of treating relapsed or refractory MCL with anti-CD19 CAR T cell therapy and ibrutinib or acalabrutinib, wherein the patient has been previously treated with ibrutinib or acalabrutinib. 
	U.S. Patent Application Publication No. 20210121466-A1 teaches combination therapies involving immunotherapies e.g., a chimeric antigen receptor (CAR) T cell therapy and the use of a kinase inhibitor, e.g., a BTK/1TK inhibitor, e.g. Ibrutinib, for treating subjects having cancers, such as certain B cell malignancies including a non-Hodgkin lymphoma (NHL), such as relapsed or refractory NHL or specific NHL subtype.
+ and CD8+ cells at a ratio between 1:3 and 3:1 (e.g., at a ratio of 1:1). 
	Each of U.S. Patent Application Publication Nos. 20190161553-A1, 20200172879-A1, 20200191774-A1, 20190169572-A1, 20200071670-A1, 20190233500-A1, and 20210147507-A1 teaches a method for treating cancer in a subject administering to the subject a composition of CAR T cells comprising CD4+ and CD8+ cells at a ratio between 1:3 and 3:1 (e.g., at a ratio of 1:1).  
	Gardner et al. (Blood. 2017 Jun 22; 129 (25): 3322-31; electronically published April 13, 2017) teaches a CAR T-cell product that comprises a defined 1:1 ratio of CD4+/CD8+ CAR T cells for use in treating cancer.
	Sommermeyer et al. (Leukemia. 2016 Feb; 30 (2): 492-500; electronically published September 15, 2015) teaches the use of a combination of CD8+ and CD4+ CAR-T cells at a 1:1 ratio conferred superior antitumor activity compared with CAR-T cells derived from either CD8+ or CD4+ subsets alone.
	U.S. Patent Application Publication No. 20150299317-A1 teaches a CAR comprising an intracellular signaling domain comprising a human CD3 polypeptide comprising an amino acid sequence that is identical to SEQ ID NO: 13 (as set forth by the instant application) (see, e.g., SEQ ID NO: 17).
U.S. Patent Application Publication No. 20200277353-A1 teaches a CAR comprising an intracellular signaling domain comprising a human CD3 polypeptide comprising an amino acid sequence that is identical to SEQ ID NO: 14 (as set forth by the instant application) (see, e.g., SEQ ID NO: 2).


24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
January 10, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 201 recites, “[…] administering to ibrutinib to the subject, wherein […] the subject has relapsed following remission after a previous treatment with, or been deemed refractory to a previous treatment, with ibrutinib”.
        
        2 Claim 201 recites the CAR comprises “an intracellular domain comprising a signaling domain”, which is may not necessarily be deemed the same as “a costimulatory signaling region”.
        
        3 Claim 201 recites the CAR comprises “an intracellular domain comprising a signaling domain”, which is may not necessarily be deemed the same as “a costimulatory signaling region”.
        4 See M.P.E.P. § 2172 (II).
        5 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        6 The CAR according to claim 201 does not comprise a spacer element.
        7 Since it need not have any particular structure, it would seem that there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the “transmembrane domains” of which the claimed CARs might be comprised and their common ability to span the plasma membrane of a cell expressing the CAR. Although the specification names an exemplary transmembrane domain that might be used in constructing the CAR, it is not apparent if, or how, it should be regarded as representative of the genus, as a whole, of the “transmembrane domains” to which the claims are directed.
        8 The CAR to which the claims are directed need not comprise a spacer, despite the fact that it apparently an element that has been found to essential to the function of a CAR.
        
        9 See, e.g., paragraph [0364].
        
        10 Ma et al. discloses that a CD8 hinge spacer was inserted between the sFv (i.e., the antigen binding portion of the CAR) and the CD3 chain to improve projection of the sFv away from the T-cell membrane and improve antigen engagement, and thereby compensate for the short extracellular domain of CD3 chain; see entire document (e.g., pages 15 and 16).  This disclosure suggests that the lack of a CD8 hinge spacer may not be tolerable; and yet the claims are directed to a CAR that need not comprise this apparently essential element or which might instead comprise some other element that is distinct from the CD8 hinge.
        11 This would be a feat that would require undue experimentation.
        
        12 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        13 It is presumed that claim 249 should depend from claim 201.
        14 “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
        
        15 Citing Chiron et al. (Cancer Discov. 2014 Sep; 4 (9): 1022-35) (reference #11), Dubovsky et al. teaches one such BTK mutation is C481S.
        
        16 Ibrutinib inhibits BTK by irreversibly binding to the Cys-481 residue in the enzyme (see, e.g.,. Figure 1 at page 2541).